internal_revenue_service department of the treasury uil po box ben franklin washington dc station person to contact tere une inuiioet neler nepiy tv ce dom p st 7--plr-115464-98 sep re legend b d p p o c i date dear we received your representative's letter dated submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code responds to that request this letter the represented facts are as follows x was incorporated on a and b the shareholders of x intended x to be an s date corporation effective date but form_2553 election by a small_business_corporation was not filed timely requests a ruling that it will be treated as an s_corporation effective date accordingly x sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides in relevant part that if an s an election is made within the first two and one-half months of corporation's taxable_year then the corporation will be treated s_corporation for the year in which the election is made as under sec_1362 however if an s election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed a sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 b shall not apply x did not file a timely election to be treated as an corporation under sec_1362 a reasonable_cause for not making a timely election and is entitled to relief under sec_1362 b has established however xx based solely on the facts and representations made in x's we conclude that x will be treated as submission and provided that x otherwise qualifies as an corporation as of date an s_corporation effective as of date completed form_2553 along with a copy of this letter to the relevant service_center within days of receipt of this letter except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the above-described facts under any other provision of the code specifically we express or imply no opinion concerning whether xx qualifies as an sdollar_figure corporation for federal tax purposes please submit a this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent sincerely yours cent lab urath enior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purpose
